 



EXHIBIT 10.49
SECOND AMENDMENT TO LEASE AGREEMENT
     THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made
as of March 28, 2007, by and between ARE-3770 TANSY STREET, LLC, a Delaware
limited liability company (“Landlord”), and
SGX PHARMACEUTICALS, INC., a Delaware corporation, formerly known as Structural
Genomix, Inc. (“Tenant”).
RECITALS
     A. Landlord and Tenant are parties to that certain Lease Agreement dated as
of May 18, 2000, as amended by that certain First Amendment to Lease Agreement
dated as of August 30, 2005 (as amended, the “Lease”). Pursuant to the Lease,
Tenant leases certain space containing approximately 15,410 rentable square feet
in a building located at 3770 Tansy Street, San Diego, California. Capitalized
terms used herein without definition shall have the meanings defined for such
terms in the Lease.
     B. The Term of the Lease expires June 30, 2007.
     C. Landlord and Tenant desire, subject to the terms and conditions set
forth herein, to amend the Lease to extend the Term through December 31, 2007.
     NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.   Term. The definition of Term on the first page of the Lease is hereby
deleted in its entirety and replaced with the following:

          “Term: From the Area B Commencement Date until December 31, 2007.”

2.   Base Rent. Tenant shall continue to pay Base Rent for the Premises as
required pursuant to the Lease through the expiration of the Term.   3.  
Broker. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Second Amendment and that no Broker
brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.
  4.   Miscellaneous.

(a) This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
(LOGO) [a28383a2838301.gif]

1



--------------------------------------------------------------------------------



 



(b) This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.
(c) This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.
(d) Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment. In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.
[Signatures are on the next page.]
(LOGO) [a28383a2838301.gif]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the day and year first above written.

                  LANDLORD:   ARE-3770 TANSY STREET, LLC,     a Delaware limited
liability company
 
                    By:   ALEXANDRIA REAL ESTATE EQUITIES,         L.P., a
Delaware limited partnership,         managing member
 
                        By:   ARE-QRS CORP.,             a Maryland corporation,
            general partner
 
               
 
          By:     /s/ Jennifer Pappas 
 
               
 
          Its:     V.P. and Assistant Secretary 
 
               

          TENANT:   SGX PHARMACEUTICALS, INC.,     a Delaware corporation
 
       
 
  By:     /s/ Todd Myers
 
       
 
  Its:     CFO
 
       

(LOGO) [a28383a2838301.gif]

3